Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered and are persuasive. However the double patenting rejection still remains. The claim now claim similar subject matter in that this claim is now more specific in a different manner but achieving the same result or the same idea of detecting a signal strength to alert a user to move the reader closer to the sensor for proper communication and that sensor is to be inside someone’s body. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends on itself. Examiner believes this was a typo.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 and 41 of U.S. Patent No. 10,430,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 and 20 are all inside of claim 18 of patent referenced. And the limiations of claim 7 are also in claim 18 as well. Claim 18 of the patent reference claims “18. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation pulse to cause a wireless sensor to energize and emit a response signal; an antenna configured to transmit said excitation pulse and receive said response signal; a lock circuit for evaluating whether said wireless sensor is in sufficient proximity to said reader device to take readings from said wireless sensor; wherein said reader device is handheld; wherein said reader device uploads said response signal data to a remote database and processor; wherein said response signal data is uploaded as raw data and processed according to an algorithm to produce processed data.” And claim 6 of current application claims “6. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation signal to cause a wireless sensor to energize and emit a response signal, wherein said wireless sensor is implanted within a human body; at least one antenna configured to transmit said excitation signal and receive said response signal; a lock circuit for evaluating whether said reader device is adequately positioned relative to said wireless sensor to receive readings from said wireless sensor; and wherein said reader device uploads said response signal data to a database and processor.” And claim 20 claims “20. A wireless sensor reader device comprising: a transmit circuit configured to generate an excitation signal to cause a wireless sensor to energize and emit a response signal, wherein said wireless sensor is implanted within a human body; at least one antenna configured to transmit said excitation signal and receive said response signal; a lock circuit for evaluating whether said reader device is adequately positioned relative to said wireless sensor to receive readings from said wireless sensor; and wherein said reader device uploads said response signal data to a database and processor, and wherein the wireless sensor reader device is configured to provide an audible, visual, or haptic signal to provide instructions or information to a user.” As can be seen both sets of claims contain essentially the same subject matter, and claim 7 contains reference to the raw data. Claims 14 and 26 correspond to subject matter in claim 41 of the patent.  Further “sensor is implanted within a human body” would be obvious to combine with Hunter (US 2016/0310077) “(Hunter, fig.1 and ¶[0086] “FIG. 1 is a diagram of a sensor module 10, according to one embodiment of the invention. The sensor module 10 is configured to be implantable in, or otherwise attachable to, a living subject, such as a human subject, and is configured to sense a physical quantity, to generate a signal that represents the sensed quantity, and to transmit the signal to a remote receiver (not shown in FIG. 1) for processing) as the placement of the sensor is a design choice and would be obvious.  Applicant now adds that the system is configured to detect a signal strength between said wireless sensor and said antenna, wherein said lock circuit is configured to generate an output signal to identify to move the reader device towards a location proximate to the wireless sensor to establish proper communication this is the same as “an antenna configured to transmit said excitation pulse and receive said response signal; a lock circuit for evaluating whether said wireless sensor is in sufficient proximity to said reader device to take readings from said wireless sensor;” which is in the referenced patent. 
Allowable Subject Matter
Claims 6-26 are allowed as long as a terminal disclaimer gets filed and the dependency to claim 18 changes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/